DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Arguments
 	The previously issued claim objection is hereby withdrawn in view of amended claim 1.

 	The previously issued 35 U.S.C. § 112(b) rejection is withdrawn in view of amended claim 8.

  	Applicant’s arguments submitted on July 7, 2021 have been carefully considered but are not persuasive.  The previous rejection to Matsumoto et al. (U.S. Patent Publication No. 2008/0063566 A1), as cited in the IDS and hereafter “Matsumoto”, is maintained as prior art because Applicant has not incorporated the entirety of previously objected to but allowable if rewritten in independent form claim 2.  For the same reasons, this instant action is a Final Rejection because the scope of claim 1 has been changed due to the incorporation of only a portion of dependent claim 2.

 Claim Objections
 	As to claim 1, did Applicant intend “wherein the passivation layer is not formed directly on a top surface of the floating gate”?  In Applicant’s FIG. 1, the passivation layer 130 is in fact formed on a [bottom surface] of the floating gate, therefore leaving top and side portions exposed.

 	Furthermore as to claim 1, the Examiner suggests “exposed to an outside”.

 	As to claims 13-20, it is unclear if Applicant intended to cancel the claims with the strikethrough text as the status of these claims is still indicated as being “Withdrawn”.

Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto.

	As to claim 1, Matsumoto teaches:
A substrate 206.

An insulating layer 207 formed on the substrate.  In FIG. 11(a), Matsumoto teaches a low-permittivity layer 207 which is necessarily insulating otherwise the source 208 and drain 209 would be shorted together.

A nanostructure 210 protruded from the insulating layer.

A source electrode 208 and a drain electrode 209 formed on the insulating layer and disposing the nanostructure therebetween.

A floating gate 212 having a metal pattern or a polysilicon pattern, extending with and contacting the nanostructure.  Matsumoto teaches the sensing gate, formed form gold, may be in a floating state.  See Matsumoto, ¶¶ [0229], [0235].

A biological sensing material 214 having a first end combined with an immobile molecule on the floating gate, and a second end combined with a bio-molecule.  Matsumoto teaches a biological sensing material as a specific substance, i.e. proteins, peptides, lipids, and hormones.  Id. at ¶ [0291].  Matsumoto also teaches a first end of the specific substance (“biological sensing material”) combined with a flexible spacer molecule (“immobile molecule”) and a second end combined with a detection target (“bio-molecule”).  Id. at ¶¶ [0291], [0304]-[0306].

A passivation layer 216 formed on the source electrode, the drain electrode and the insulating layer, wherein the passivation layer is not formed on the floating gate, and thus the floating gate is partially exposed to outside.  Matsumoto teaches the passivation layer 216 formed on the source and drain electrodes and the insulating Id. at FIG. 11(a), FIG. 11(b).


	As to claim 4, Matsumoto teaches an insulating substrate.  Id. at ¶ [0161].  

 	As to claim 5, Matsumoto teaches a wire shape.  Id. at FIG. 11(a).

 	As to claim 7, Matsumoto teaches silicon nitride.  Id. at ¶¶ [0193], [0194].

 	As to claim 8, Matsumoto teaches a first end (lateral surfaces) of the floating gate 212 making contact with the nanostructure 210, a second end (top surface 213) on which the biological sensing material and the immobile molecule are formed, a connecting portion (interior portion of the floating gate) connecting the first end with the second end.

 	As to claim 9, Matsumoto teaches the first end (lateral surfaces) covers a surface (lateral side surface) of the nanostructure.  Id. at FIG. 11(a).

 	As to claim 10, Matsumoto teaches a sensing area 213.

 	As to claim 11, Matsumoto teaches a gate silicon layer between the floating gate and the nanostructure.  Id. at ¶¶ [0195]-[0196].

 	As to claim 12, Matsumoto teaches a change in the conductivity of the nanostructure because of a change in gate voltage at the sensing gate.  Id. at ¶ [0527].


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claim 1, and further in view of Holm-Kennedy (U.S. Patent Publication No. 2012/0267693 A1), hereafter “Holm-Kennedy”.

 	As to claim 6, Matsumoto does not teach a P-type or N-type channel.
See Holm-Kennedy, ¶ [0128].  Although Holm-Kennedy does not teach P-type or N-type doping, it would have been obvious to one having ordinary skill in the art before the effective filing date to use P-type or N-type dopants for channel doping, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
One of ordinary skill in the art before the effective filing date would have recognized that doping the channel would yield the predictable benefit of determining channel conductance and tuning device sensitivity.  See Holm-Kennedy, ¶ [0128].  
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the channel doping as taught by Holm-Kennedy into the overall biosensor having a channel as taught by Matsumoto.

Claims Allowable If Rewritten in Independent Form
 	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 2, Matsumoto teaches a passivation layer 216 but does not teach the limitations of a liquid gate.  Vitusevich et al. (U.S. Patent Publication No. 2019/0170682 A1), hereafter “Vitusevich”, teaches a liquid gate but fails to teach the liquid gate formed on the floating gate or formed in a same plane with the floating gate.  See Vitusevich, ¶ [0054].  No other prior art references were found.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUBERR L CHI/Primary Examiner, Art Unit 2829